United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               June 5, 2003
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                         _____________________                   Clerk

                              No. 02-30596
                         _____________________


RAMIRO REYES; FLORENTINO MARTINEZ; ELIZABETH MARTINEZ

                                      Plaintiffs - Appellees

          v.

CARL SAZAN, Etc; ET AL

                                      Defendants

KURT VORHOFF

                                      Defendant – Appellant

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           No. 97-CV-133
_________________________________________________________________

Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     This appeal involves a question of qualified immunity

related to an alleged unconstitutional search by defendant

trooper Kurt Vorhoff.    In their complaint, the plaintiffs allege

violations of 42 U.S.C. § 1983 and 42 U.S.C. § 1985.

Specifically, the plaintiffs claim that defendants Vorhoff and

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
trooper Carl Sazan violated their right to be free from

unreasonable searches under the Fourth Amendment when the

defendants stopped the plaintiffs on Interstate 12 in Louisiana

and painstakingly searched (at Troop L Headquarters) the

plaintiffs’ vehicle.

     On May 9, 2002, the district court denied, in part, and

granted, in part, Vorhoff’s motion for summary judgment.    In so

doing, it summarily dismissed the plaintiffs’ § 1985 claims

against Vorhoff but declined to dismiss the plaintiffs’ § 1983

claims against him.    Vorhoff appeals the district court’s order

to the extent it denied, in part, his motion.

     Vorhoff contends that the district court’s order is

immediately appealable under the collateral order doctrine.

However, as we stated in Bazan v. Hidalgo County, 246 F.3d 481,

490 (5th Cir. 2001), we lack jurisdiction under this narrow

doctrine to consider challenges to the district court’s findings

regarding the genuineness of material facts.    Id. (emphasis

added).   Rather, we have jurisdiction only “if [the appeal]

challenges the materiality of factual issues,” a purely legal

question.   Id. (emphasis added).

     Here, Vorhoff appeals the denial of his motion insofar as

the district court found a genuine issue of fact regarding

whether the defendant troopers fabricated evidence that a

positive odor alert existed.   In this regard, we see Vorhoff’s

objections as going to the district court’s findings regarding

                                    2
the genuineness – that is, whether the facts implicate a real and

substantial dispute – rather than the materiality – that is,

whether the genuinely disputed facts might be outcome-

determinative to a finding of qualified immunity.   Id. at 489.

As such, we are without jurisdiction to consider the appeal.

     APPEAL DISMISSED.




                                3